Exhibit 10.4

 

FIRST AMENDMENT TO

CARRAMERICA REALTY CORPORATION

1995 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

CarrAmerica Realty Corporation, a Maryland corporation (the “Company”), hereby
certifies as follows:

 

1. The Company deems it appropriate to execute this certificate to evidence
adoption of an amendment of its 1995 Non-Employee Director Stock Option Plan
(the “Plan”) that increased the number of shares of common stock available for
issuance pursuant to grants under the Plan from 150,000 to 270,000 (the
“Amendment”).

 

2. On February 5, 1998, the Board of Directors of the Company authorized and
approved the Amendment, subject to approval of the Company’s stockholders, and
directed that the Amendment be submitted to the stockholders for approval.

 

3. The Amendment was submitted to the stockholders for approval at the annual
meeting of stockholders of the Company held on May 7, 1998, and was approved by
the stockholders.

 

4. Section 4.1 of the Plan therefore has been amended, effective as of May 7,
1998, and now reads as follows:

 

“4.1 Subject to adjustments made pursuant to Section 4.2, the maximum number of
shares of Stock which may be issued pursuant to the Plan shall not exceed
270,000. If any Option expires, terminates or is canceled for any reason before
it is exercised in full, the shares of Stock that were subject to the
unexercised portion of the Option shall be available for future Options granted
under the Plan.”

 

IN WITNESS WHEREOF, the Company has caused this certificate to be signed by the
undersigned, a duly authorized officer of the Company, as of December 31, 1998.

 

       

CarrAmerica Realty Corporation

           

By: 

 

/s/ Linda A. Madrid

               

Linda A. Madrid

               

Managing Director

Attest: 

 

/s/ Kelly N. Holdcraft

               

Kelly N. Holdcraft

               

Assistant Secretary

           